Case 5:19-cv-00170-RWS-CMC Document 45 Filed 09/15/21 Page 1 of 2 PageID #: 477




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  STANARD LEROY PHILLIPS,                           §
                                                    §
                                                    §    CIVIL ACTION NO. 5:19-CV-00170-RWS-CMC
                  Plaintiff,                        §
                                                    §
  v.                                                §
                                                    §
  BRYAN COLLIER, ET AL.,                            §
                                                    §
                  Defendants.                       §

                                                 ORDER
         Plaintiff Standard Leroy Phillips, an inmate proceeding pro se, filed the above-styled and

  numbered civil action complaining of alleged violations of his constitutional rights. The case was

  referred to the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

          Plaintiff complained of violations of his right to religious freedom under the First

  Amendment and the Religious Land Use and Institutionalized Person Act, 42 U.S.C. § 2000cc-

  1(a) et seq., with regard to his desire to practice Judaism. The Defendants Chaplain Steven Gibbs

  and Warden Balden Polk filed a motion for summary judgment including summary judgment

  evidence explaining TDCJ policies and procedures regarding Judaism, as developed in accordance

  with Jewish religious law.

         After reviewing the summary judgment evidence, including documents and a notice

  submitted by Plaintiff, the Magistrate Judge issued a Report on August 10, 2021, recommending

  that the Defendants’ motion for summary judgment be granted and the lawsuit dismissed. Docket

  No. 44. A copy of this Report was sent to Plaintiff at his last known address, return receipt requested,

  but no objections have been filed. The Fifth Circuit has explained that where a letter is properly

  placed in the United States mail, a presumption exists that the letter reached its destination in the
Case 5:19-cv-00170-RWS-CMC Document 45 Filed 09/15/21 Page 2 of 2 PageID #: 478




  usual time and was actually received by the person to whom it was addressed. Faciane v. Sun Life

  Assurance Company of Canada, 931 F.3d 412, 420–21, n.9 (5th Cir. 2019). Because no objections

  to the Magistrate Judge’s report have been received, Plaintiff is barred from de novo review by the

  District Judge of those findings, conclusions and recommendations, and except upon grounds of

  plain error, from appellate review of the unobjected-to factual findings and legal conclusions

  accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

  (5th Cir. 2017).

            Nonetheless, the Court has reviewed the pleadings and the Magistrate Judge’s report and

  agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

  permits the district court to give to the magistrate’s proposed findings of fact and recommendations

  ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

  Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is accordingly
      .
        ORDERED that the Report of the Magistrate Judge (Docket No. 44) is ADOPTED as the

  opinion of the Court. It is further

            ORDERED that the Defendants’ motion for summary judgment (Docket No. 42) is

  GRANTED and that the above-styled civil action is DISMISSED WITH PREJUDICE. It is

  further

            ORDERED that any and all motions which may be pending in this civil action are hereby

  DENIED.

            SIGNED this 15th day of September, 2021.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE


                                              Page 2 of 2
